Beport of Committee awarding Seat to Smith M'. Weed.
Assembly Chamber, Ma/rch 3d, 1866.
Mr. Pitts from the committee on privileges and elections, to which was referred the petition of Hon. Andrew Williams, that he may be awarded the seat now occupied by Hon. Smith M. Weed, reported in writing, as follows:
*396REPORT OF COMMITTEE.
The committee oh privileges and elections to which was referred the petition of Andrew Williams, Esq., claiming the seat in the Assembly held and now occupied by Smith M. Weed, as member of Assembly for the county of Clinton, which petition is hereto attached, report:
That on the 11th day of January, 1866, the committee met at the Capitol in the city of Albany ; that the said contestant appeared in person, and the sitting member in person, and with counsel R. W. Peckham, Jr.; that at said time it was stated by each1 of the parties herein, that there would be a large number of witnesses to be sworn as to the illegal votes cast at the last general election held in' the county of Clinton; and that it would talco a number of days to take the evidence, that the said committee held another meeting in said city of Albany, on the 12th day of January, 1866, which was attended by said parties; that at said time an order was made that the contestant should on or before the 16th day of January, 1866, prepare and serve a statement of the votes claimed by him, to be illegal and which he proposed to attach, and any and all irregularities relied upon by him in his claim to the seat of the sitting member; that afterward the time to prepare and serve said statement was extended at the request of both parties hereto ; that the said Andrew Williams had failed to comply with said order, and had not prepared to. contest said seat save as above stated ; that a few days since he appeared at Albany and informed your committee that he proposed to claim the seat upon the return and proceedings of the board of county canvassers, and when informed that the sitting member would be allowed to go into proof and take evidence as to illegal votes cast for the contestant for member of Assembly for the county of Clinton, at the last general election, and that it was a legal right belonging to 'him, declined to contest the said election, and informed your committee that he should not pursue the case further ; alleging among other things that it would be impossible to take the evidence before the close of .the session, there being so many witnesses.
The sitting member, Hon. Smith M. Weed, having received the certificate of election from the board of county canvassers of the county of Clinton, that he was duly elected to the office of member of Assembly from said' county, at the late general election, by the greatest number of legal votes, is entitled to his seat until legal evidence is produced that he was not duly elected, and every presumption of law is in fayor of the validity of his election.
*397In view of tbe above facts, the committee would respectfully suggest the adoption of the following resolution :
Resolved, That the committee on privileges and elections be discharged from the further consideration of the said petition of Andrew Williams, and that Hon. Smith M. Weed is entitled to his seat as a member of this House.
EDMUND L. PITTS.
A; LEYINGER.
O. J. DOWNING.
WM. D. YEEDER,
LEWIS POST.
March 3, 1866.
Assembly Document, 1866, No. 116.
Repoet Adopted.
Mr. Speaker put the question, whether the House would agree to said resolution, and it was determined in the affirmative.
Assembly Journal, 1866, vol. 1, pages 566, 567.